161 S.E.2d 623 (1968)
1 N.C. App. 393
In the Matter of the Custody of Sarah Kimberly ROSS and James Clark Ross, minors.
No. 68SC160.
Court of Appeals of North Carolina.
June 12, 1968.
Certiorari Denied August 23, 1968.
*624 Arthur Vann, Durham, for respondent appellant.
Gwyn & Gwyn, by Julius J. Gwyn, Reidsville, for petitioner appellee.
CAMPBELL, Judge.
The attorney for mother appellant in his brief sets out sixteen questions as being involved. Nothing would be gained by enumerating the sixteen questions and answering each in detail.
The evidence in the case is voluminous and sharply conflicting and reveals considerable bitterness on the part of both father and mother. A recital of the evidence would serve no useful purpose.
"The question of custody is one addressed to the trial court. When the court finds that both parties are fit and proper persons to have custody of the children involved, as it did here, and then finds that it is to the best interest of the children for the father to have custody of said children, such holding will be upheld when it is supported by competent evidence." *625 Hinkle v. Hinkle, 266 N.C. 189, 196, 146 S.E.2d 73, 78.
When parents separate and later are divorced, "(t)he children of the marriage become the wards of the court and their welfare is the determining factor in custody proceedings." Stanback v. Stanback, 266 N.C. 72, 75, 145 S.E.2d 332, 334.
In this case there was ample evidence to support the facts found by Judge Shaw, and no error has been made to appear either in his findings of fact or his conclusions.
Affirmed.
BRITT and MORRIS, JJ., concur.